956 So.2d 476 (2007)
Sylvia FORMAN, Appellant,
v.
STATE of Florida DEPARTMENT OF CHILDREN & FAMILIES, Appellee.
No. 4D06-1770.
District Court of Appeal of Florida, Fourth District.
February 28, 2007.
Sarah Leftow, Boynton Beach, Advocate for Appellant.
Terry P. Verduin, Assistant District Legal Counsel, West Palm Beach, for appellee.

ORDER DIRECTING ADDITIONAL FILING
GROSS, J.
Sylvia Forman is a ninety-year-old woman who has been residing in a skilled nursing facility since 2005. In this case she challenges a final order rendered by a hearing officer affirming the Department of Children and Families' denial of Medicaid benefits under the Institutional Care *477 Program for August through November, 2005.
Mrs. Forman's daughter, Sara Leftow, has filed a brief on behalf of her mother. It appears that Ms. Leftow is acting under a power of attorney to proceed on her mother's behalf. Ms. Leftow's brief raises valid points of concern.
However, pleadings filed by a non-lawyer on behalf of another are a nullity. See Torrey v. Leesburg Reg'l Med. Ctr., 769 So.2d 1040, 1043 (Fla.2000). The same rule applies to briefs filed in this court. Ms. Leftow's power of attorney to act on her mother's behalf authorizes her to act as her mother's agent, not as her mother's attorney at law. See Hodges v. Surratt, 366 So.2d 768, 773 (Fla. 4th DCA 1979); Pryor v. King, 485 So.2d 28, 29 (Fla. 1st DCA 1986) (holding that trial court was correct in not allowing appellant's wife, who was armed with appellant's power of attorney, to represent him in a quiet title action).
The Florida rule declaring a non-lawyer's pleadings filed on behalf of another to be a nullity is the product of the state's policy against the unauthorized practice of law. See Torrey, 769 So.2d at 1043. However, to strike the brief would unjustly place form over substance. Id. at 1045-46. Therefore, appellant shall have 30 days to do any one of the following: (1) file an amended brief signed by Ms. Forman, assuming she is competent to do so, or (2) secure the representation of an attorney who may file an amended initial brief or adopt the previously filed initial brief in a notice of appearance, or (3) file proof that Ms. Leftow is an attorney licensed to practice law in Florida.
WARNER and TAYLOR, JJ., concur.